947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael E. DONATI, Plaintiff-Appellant,v.Major ARMENTROUT;  William Rogers, Regional Administrator;Larry Huffman, Warden;  Edward Murray, Director;Lt. Taylor;  Jack Lee, Counselor;  DanFittz, Counselor, Defendants-Appellees.
No. 91-7117.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1991.Decided Oct. 28, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   B. Waugh Crigler, Magistrate Judge.  (CA-89-627-R)
Michael E. Donati, appellant pro se.
Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Michael E. Donati appeals the magistrate judge's grant of summary judgment to the defendants in his 42 U.S.C. § 1983 action (1988).*  We affirm the magistrate judge's order with respect to claimed procedural and substantive due process violations on the reasoning of the magistrate judge.   Donati v. Armentrout, No. CA-89-627-R (W.D.Va. May 6, 1991).   Donati also claimed that the Virginia Department of Corrections guidelines concerning custodial management and the award of good time credit, Guidelines 821 and 806, are unconstitutional.   We affirm the magistrate judge's grant of summary judgment to the defendants with respect to this claim as well, but for reasons different from those stated by the magistrate judge.


2
Prison policies which are rationally related to the needs of prison security do not violate the Due Process Clause, the Equal Protection Clause, or the Eighth Amendment's prohibition against cruel and unusual punishment.   Taylor v. Rogers, 781 F.2d 1047 (4th Cir.1986).   The complained of policies are rationally related to the needs of prison security.   See id.   The guidelines are not unconstitutional and the magistrate judge's grant of summary judgment to the defendants is affirmed.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 The parties consented to the magistrate judge's exercise of jurisdiction